NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NEELU PAL, MD,                                  No. 20-17496

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01257-JAD-DJA

 v.
                                                MEMORANDUM*
JACLYN HAFTER, in her individual
capacity and as Trustee of Estate of Jacob
Hafter, Hafter Family Trust, Jacob Hafter
Trust, and Hafter Childrens Trust;
BRANDON PHILLIPS, in his individual and
as Trustee of Estate of Estate of Jacob
Hafter, Hafter Family Trust, Jacob Hafter
Trust; ESTATE OF JACOB HAFTER;
HAFTER FAMILY TRUST; JACOB
HAFTER TRUST; HAFTER CHILDREN'S
TRUST; ALEXANDER G. LEVEQUE,
Esq.; JOSHUA M. HOOD, Esq.; LAW
FIRM OF SOLOMON DWIGGINS AND
FREER LTD.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                          Submitted February 15, 2022**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
   Before:       FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Neelu Pal, MD, appeals pro se from the district court’s order staying her

diversity action under Colorado River Water Conservation District v. United

States, 424 U.S. 800 (1976). We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a district court’s decision to stay under Colorado

River, and we review de novo whether the facts of a particular case conform to the

requirements for a Colorado River stay. R.R. St. & Co. Inc. v. Transport Ins. Co.,

656 F.3d 966, 973 (9th Cir. 2011). We affirm.

      The district court properly stayed Pal’s action under the Colorado River

doctrine in light of Pal’s parallel state court litigation because, on balance, the

factors weighed in favor of abstention. See Seneca Ins. Co., Inc. v. Strange Land,

Inc., 862 F.3d 835, 842 (9th Cir. 2017) (explaining the Colorado River factors).

      Appellees’ motion for judicial notice (Docket Entry No. 14) is denied as

unnecessary.

      AFFIRMED.




without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                     20-17496